Per Curiam.
This was a suit to foreclose a mortgage executed by Walter A. Bull and wife to secure a promissory note executed by the husband in 1884. The issue *363seems to have been the plea of the statute of limitations. The superior court found that payments had been made upon the note at sufficient intervals to prevent the bar of the statute. At the hearing of the cause counsel for respondents appeared, — counsel for the appellants not appearing,- — and moved for an affirmance of the judgment. An inspection of the record discloses that no statement of facts was filed; and the errors assigned, consisting of exceptions to the findings of fact, cannot he considered upon the record here. The judgment must therefore he affirmed.